Taylor, C. J.
delivered the opinion of the Court:
We do not pretend to touch the question as to the validity of this marriage settlement or contract against creditors, because it is not presented by the case or pleadings.
The only inquiry is, whether Fleming himself would have been bound by it without registration, if suit had been brought against him; and it is very clear that he would upon the express words of the act of 1785, c. 12, which makes such contracts void only against creditors.
Now the liability of the intestate devolved upon his administrator; and unless we could perceive some way in which he could have pleaded so as to have prevented a recovery, we must pronounce that he had a right to confess judgment, and that the assets are protected to the amount of it. The Clerk of New-Hanover Superior Court must therefore enter up judgment, according to the agreement of the parties, that the defendant has fully administered.